Case 3:18-cv-01473-DMS-MDD Document 16 Filed 08/22/19 PageID.72 Page 1 of 3


 1   Joseph R. Manning, Jr. (SBN 223381)
     Craig G. Cote (SBN 132885)
 2   Michael J. Manning (SBN 286879)
     Tristan P. Jankowski (SBN 290301)
 3   ADAPracticeGroup@manninglawoffice.com
     MANNING LAW, APC
 4   20062 SW Birch Street, Suite 200
     Newport Beach, CA 92660
 5   Tel: 949.200.8755
     Fax: 866.843.8308
 6
     Attorneys for Plaintiff
 7   JAMES RUTHERFORD
 8
 9                        UNITED STATES DISTRICT COURT
10                      SOUTHERN DISTRICT OF CALIFORNIA
11
12
13    JAMES RUTHERFORD, an                 Case No.: 3:18-cv-1473-DMS-MDD
      individual,
14
                                           Hon. Dana M. Sabraw
15    Plaintiff,
                                           NOTICE OF VOLUNTARY
16
      v.                                   DISMISSAL WITHOUT PREJUDICE
17                                         PURSUANT TO FEDERAL RULE OF
      SENOR PANCHO’S MEXICAN               CIVIL PROCEDURE 41(a)(1)(A)(i)
18
      RESTAURANT, a business of
19    unknown form; RICARDO AND            Complaint Filed: June 27, 2018
      GRACIELA DIAZ, as joint              Trial Date: None
20
      tenants; and DOES 1-10, inclusive,
21
      Defendants.
22
23
24
25
26
27
28

                   NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01473-DMS-MDD Document 16 Filed 08/22/19 PageID.73 Page 2 of 3
 1
 2         TO THE COURT AND ALL PARTIES:
 3         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
 4   Plaintiff James Rutherford (“Plaintiff”) requests that this Court enter a dismissal
 5   without prejudice of Plaintiff’s Complaint in the above-entitled action, in its
 6   entirety. Each party shall bear his or its own costs and attorneys’ expenses.
 7
 8
                                          Respectfully submitted,
 9
10                                        MANNING LAW, APC
      DATED : August 22, 2019
11                                        By: /s/ Joseph R. Manning, Jr.
12                                          Joseph R. Manning, Jr.
                                            Attorney for Plaintiff
13                                          James Rutherford
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               1
                 NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
Case 3:18-cv-01473-DMS-MDD Document 16 Filed 08/22/19 PageID.74 Page 3 of 3
 1                            CERTIFICATE OF SERVICE
 2         I certify that on August 22, 2019 I electronically filed the foregoing
 3   document with the Clerk of the Court using CM/ECF. I also certify that the
 4   foregoing document is being served this day on counsel of record in this action via
 5   email transmission and via transmission of Electronic Filing generated by CM/ECF.
 6                                                 Respectfully submitted,
 7
     Dated: August 22, 2019                       MANNING LAW, APC
 8
 9
10
                                            By:    /s/ Joseph R. Manning, Jr., Esq.
11                                                Joseph R. Manning, Jr., Esq.
12                                                 Attorney for Plaintiff,
                                                   James Rutherford
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              2
                NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
